Exhibit 10.3








Grant No. ______


AVADEL PHARMACEUTICALS PLC
STOCK OPTION AGREEMENT
UNDER THE 2017 OMNIBUS INCENTIVE COMPENSATION PLAN
 
This Stock Option Agreement (this "Option Agreement") is made and entered into
as of the date of grant set forth below (the "Date of Grant") by and between
Avadel Pharmaceuticals plc, an Irish public limited company (the "Company"), and
the optionee named below (the "Participant"). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Avadel Pharmaceuticals
plc 2017 Omnibus Incentive Compensation Plan (the "Plan"). Where the context
permits, references to the Company shall include any successor to the Company.


Name of Participant: ________________


Number of Shares Subject to Option: ________


Exercise Price Per Share: ______ (which may not be less than the Fair Market
Value of a Share on the Date of Grant)


Date of Grant: _______


Expiration Date:                                         11:59 p.m. (EST) on
___________ (the day immediately before the 10th anniversary of the Date of
Grant



Vesting Dates: Option vests with respect to _____ (__/__) of the Shares subject
to the Option (rounded down to the nearest whole Share) on the first, second,
third [and fourth] anniversaries of the Date of Grant and with respect to the
remaining Shares on the [fourth or fifth] anniversary of the Date of Grant,
provided the Participant remains in the continuous employment or service of the
Company and/or its Affiliates from the Date of Grant through the applicable
vesting date(s).



Classification of Option:  [Non-Qualified Stock Options] [Incentive Stock
Options except that (i) Incentive Stock Options can only be granted to an
employee of the Company or any Subsidiary Corporation, and (ii) if the aggregate
Fair Market Value of the Shares (determined on the Date of Grant) with respect
to the Options and any Prior Grants which are exercisable for the first time
during the same calendar year would exceed the $100,000 Limit applicable to
Incentive Stock Options, the portion of the Options and, if applicable, the
Prior Grants, in excess of the $100,000 Limit, shall be treated as Non-Qualified
Stock Options.]


1.  Number of Shares.  The Company hereby grants to the Participant an option
(the "Option") to purchase the total number of shares of the Company's Ordinary
Shares set forth above as the "Number of Shares Subject to Option" (the "Option
Shares") at the Exercise Price Per Share set forth above (the "Exercise Price"),
subject to all of the terms and conditions of this Option Agreement and the
Plan.
 
1

--------------------------------------------------------------------------------

2.  Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Option and this Option Agreement shall be subject to all
of the terms and conditions of the Plan. In the event of any conflict between
the provisions of this Option Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.
3.  Option Term. The term of the Option and of this Option Agreement (the
"Option Term") shall commence on the Date of Grant set forth above and, unless
previously terminated pursuant to Paragraph 4 hereof, shall terminate upon the
Expiration Date set forth above. As of the Expiration Date, all rights of the
Participant hereunder shall terminate.
4.  Termination of Affiliation.
(a)     Termination of Affiliation for Cause. Upon the Participant's Termination
of Affiliation for Cause, the  outstanding Options, whether or not exercisable
as of the date of such Termination of Affiliation shall terminate upon the
delivery of notice of the Participant's Termination of Affiliation for Cause.
(b)     Termination of Affiliation on Account of Death. Upon the Participant's
Termination of Affiliation on account of death, all of the Participant's
unvested outstanding Options as of the Termination of Affiliation shall
immediately vest and become exercisable. The Options shall remain exercisable
until the earlier of the Expiration Date or one (1) year from and including the
date of the Participant's death (and shall thereafter terminate).
(c)     Termination of Affiliation on Account of Disability or Voluntary
Retirement with Consent of the Company. If the Participant's Termination of
Affiliation occurs on account of voluntarily retirement with the consent of the
Company or due to the Participant's Disability, the Participant's unvested
outstanding Options as of the date of such Termination of Affiliation shall
continue to vest in accordance with the original vesting schedule set forth
above. The Options to the extent vested shall remain exercisable until the
earlier of the Expiration Date or  one (1) year from and including the later to
occur of (i) the date such entire Option becomes exercisable in accordance with
the vesting schedule or (ii) the date of Termination of Affiliation (and shall
thereafter terminate).
(d)     Termination of Affiliation by the Company without Cause or by the
Participant for Good Reason. If the Participant's Termination of Affiliation
occurs  by the Company or its Affiliates without Cause or by the Participant for
"good reason" (as defined under any employment agreement with the Company or any
Affiliate to which the Participant is a party, as modified below, if any), the
portion of the outstanding Options that is exercisable as of the date of such
termination of service shall remain exercisable until the earlier of the
Expiration Date or one (1) year from and including the date of Termination of
Affiliation (and shall thereafter terminate). Any portion of outstanding Options
that is not exercisable as of the date of such Termination of Affiliation shall
terminate upon the date of Termination of Affiliation. For any Participant who
is a party to an employment agreement with the Company or a Subsidiary, "good
reason" shall also include the Participant's termination of his or her
employment within ninety (90) days following the expiration of the employment
term of the Participant's employment agreement under circumstances that would
have constituted good reason had such termination occurred during the employment
term.
 
2

--------------------------------------------------------------------------------

(e)     Termination of Affiliation for any Other Reason. Upon the Participant's
Termination of Affiliation for any reason other than the reasons enumerated in
Subparagraphs (a) through (d) above, the portion of the outstanding Options that
are exercisable as of the date of such Termination of Affiliation shall remain
exercisable until the earlier of the Expiration Date or sixty (60) days from and
including the date of Termination of Affiliation (and shall thereafter
terminate). Any portion of the outstanding Options that are not exercisable as
of the date of such Termination of Affiliation shall terminate upon the date of
Termination of Affiliation.
5.  Vesting; Exercise.
(a)     Except as otherwise provided in Paragraph 4 hereof, the Option shall
become exercisable with respect to the number of Option Shares specified in
accordance with the Vesting Dates set forth above, except that no single
exercise of Options may be for less than 100 Option Shares, unless at the time
of the exercise, the maximum number of Option Shares available for purchase
under the Options is less than 100 Option Shares, in which event the Options
must be exercised, if at all, for all of the remaining Options.  In no event are
the Options to be exercised for a fractional Option Share. Once exercisable, the
Option shall continue to be exercisable at any time or times prior to the
Expiration Date or the time set forth in Paragraph 4 above, subject to the
provisions hereof and of the Plan.
(b)     Notwithstanding any other provision hereof, no Option may be exercised
after the Expiration Date and no Option may be exercised at a time when such
exercise and/or the issuance of Shares pursuant to such exercise would be in
breach of Applicable Law or, in the opinion of the Committee, would or may
result in the Eligible Person and/or any other parties being obligated under the
Irish Takeover Rules to make a general offer to all shareholders of the
Company.  Where the exercise of an Option would or might result in the Eligible
Person and/or any other parties being obligated under the Irish Takeover Rules
to make a general offer to all shareholders of the Company, the Company may
agree with the Participant that, as long as the Participant's aggregate
shareholdings in the Company, in addition to that of any party with whom the
Participant is acting in concert, are equal to or greater than 30%, his Option
may be exercised provided that his Option Shares shall have no voting rights at
a meeting of the shareholders of the Company.
(c)     To exercise the Options, the Participant shall give written notice to
the Company or its designee stating the number of Option Shares for which the
Options are being exercised and the intended manner of payment.  The date of
this notice shall be the exercise date.  The notice must be accompanied by
payment in full of the aggregate Exercise Price, either by cash, check, cash
equivalent or wire transfer or such other medium of payment as the Committee may
permit.  If the Committee so permits, payment in full or part may also be made
(i) by surrendering (actually or by attestation) Shares that the Participant
already owns; (ii) by a cashless exercise through a broker; (iii) by means of a
"net exercise" procedure with respect to Shares to be acquired upon exercise of
the Options or (iv) by such other medium of payment as the Committee in its
discretion may authorize each such share (with the Shares to be valued at the
Fair Market Value of a Share on the date of exercise).  If the payment is in the
form of Shares the Participant already owns, then the certificate or
certificates representing those Shares must be duly executed in blank by the
Participant or must be accompanied by a stock power duly executed in blank
suitable for purposes of transferring those Shares to the Company. Fractional
Shares will not be accepted in payment of the exercise price of the Options. 
The Company shall not issue the Option Shares until full payment for them has
been made. 
 
3

--------------------------------------------------------------------------------

(d)     As soon as practicable upon the Company's receipt of the Participant's
notice of exercise and payment, the Company shall direct the due issuance of the
Option Shares so purchased.  For the avoidance of doubt, it is the intent of the
Company and the Participant that, whenever the Company's ADSs (and not Ordinary
Shares) are registered for public trading on Nasdaq or any other principal
trading market for the Company's equity securities, the Ordinary Shares issued
upon exercise of this Option will be delivered to the depositary under the
Company's ADS program and such depositary will be instructed to issue to the
Participant ADSs representing such Ordinary Shares (or, at the Company's
election, ADSs held by the Company, in its name, may be transferred on the books
of the depositary to the account beneficially owned by the Participant).
(e)     As a further condition precedent to the exercise of the Options in whole
or in part, the Participant shall comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the Shares and accordingly shall execute any documents that the
Company, in its sole discretion, deems necessary or advisable to effect such
compliance.
(f)     In the case of the Participant's death, the Options, to the extent
exercisable, may be exercised by the executor or administrator of the
Participant's estate or by any person or persons who have acquired the Options
directly from the Participant by bequest or inheritance.
6.  Change in Control.
(a)     Subject to Section 6(b) hereof, in the event of a Change in Control (as
such term is defined in Section 2.11 of the Plan):
(i)  If the Option is assumed or substituted (within the meaning of the Plan) in
connection with such Change in Control, and the Participant incurs a Termination
of Affiliation by the Company or its Affiliates without Cause or by the
Participant for good reason (as defined under any employment agreement with the
Company or any Affiliate to which the Participant is a party, if any, as
modified by Section 4(d) hereof) during the 24-month period following such
Change in Control, then the Options shall vest and become fully exercisable on
the date of such Termination of Affiliation and shall remain exercisable until
the earlier of the Expiration Date or one (1) year from and including the date
of such Termination of Affiliation (and shall thereafter terminate).
(ii)  if the Option is not assumed or substituted in connection with such Change
in Control, then the Options shall immediately vest and become fully exercisable
on the occurrence of the Change in Control.
In connection with a Change in Control, the Committee and the Board of Directors
of the Company reserve the authority to accelerate vesting and settlement of
outstanding awards and to terminate and pay outstanding awards on consummation
of the Change in Control as set forth in the Plan.
 
4

--------------------------------------------------------------------------------

(b)     The rights provided in Section 6(a) hereof shall be in addition to, and
not in lieu of, any rights (including without limitation any rights that would
accelerate any unvested stock options or other unvested equity rights upon a
Change in Control or similar event) provided in any employment agreement between
the Participant and the Company or any of its Affiliates.
7.  Non-Transferability of Options.  The Participant shall not assign or
transfer the Options, other than by will or the laws of descent and
distribution. During the Participant's lifetime, only the Participant (or, in
the event of legal incapacity or incompetency, the Participant's guardian or
legal representative) or a transferee receiving such Options pursuant to a QDRO,
may exercise the Options. Notwithstanding the foregoing, however, the
Participant, with the approval of the Committee, may transfer the Options for no
consideration to or for the benefit of the Participant's Permitted Transferees,
subject to such limits as the Committee may establish, and the transferee(s)
shall remain subject to all the terms and conditions applicable to the Options
prior to transfer.  No right or interest of the Participant or any transferee in
the Options shall be subject to any lien or any obligation or liability of the
Participant or any transferee.
8.  Rights as Shareholder. Neither the Participant nor any executor,
administrator, distributee or legatee of the Participant's estate will have any
of the rights or privileges of a shareholder of the Company in respect of any of
the Option Shares unless and until those Option Shares have been fully paid and
the name of the Participant (or of the Participant's personal representative,
administrator, distributee or legatee of the Participant's estate) or any
permitted transferee, has been entered as the shareholder of record on the
Company's books.  No dividend rights or Dividend Equivalents are granted in
conjunction with the Options.
9.  Withholding of Taxes.  The Company's obligation to deliver the Option Shares
upon exercise of the Options is subject to the Participant's satisfaction of any
applicable national (U.S. or other), state and local income and employment tax
and withholding requirements in a manner and form satisfactory to the Company. 
In accordance with procedures that the Committee may establish, the Committee,
to the extent applicable law permits, may allow the Participant to pay any such
amounts (but only for the minimum required withholding unless additional
withholdings will not result in adverse financial accounting consequences to the
Company (i) by surrendering (actual or by attestation) Shares that the
Participant already owns; (ii) by a cashless exercise though a broker, (iii) by
means of a "net exercise" procedure with respect to Shares to be acquired upon
exercise of the Options or (iv) by such other medium of payment as the Committee
in its discretion shall authorize.  Any fractional Share amount and any
additional withholding not paid by the withholding or surrender of Shares must
be paid in cash.
10.  Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Option Agreement, except
as expressly set forth in the Plan. The determination of the Committee as to any
such matter of interpretation or construction shall be final, binding and
conclusive.
 
5

--------------------------------------------------------------------------------

11.  Options Subject to Claw-Back Policies. Notwithstanding any provisions
herein to the contrary, all Options granted hereunder and any Shares acquired
thereunder shall be subject to the terms of any recoupment policy currently in
effect or subsequently adopted by the Board to implement Section 304 of the
Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley Act") or Section 10D of the Exchange
Act (or with any amendment or modification of such recoupment policy adopted by
the Board) to the extent that such Options (whether or not previously exercised
or settled) or the value of such Options or any Shares delivered thereunder are
required to be returned to the Company pursuant to the terms of such recoupment
policy.
12.  Governing Law. This Option Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.
13.  Binding on Successors. The terms of this Option Agreement shall be binding
upon the Participant and upon the Participant's heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.
14.  No Assignment. Notwithstanding anything to the contrary in this Option
Agreement, neither this Option Agreement nor any rights granted herein shall be
assignable by the Participant.
15.  Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents, that may be reasonably necessary to carry out
the provisions of this Option Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law.
16.  Entire Option Agreement. This Option Agreement and the Plan contain the
entire agreement and understanding among the parties as to the subject matter
hereof.
17.  Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Paragraph.
18.  Counterparts. This Option Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
 
6

--------------------------------------------------------------------------------

19.  Notices. All notices and other communications under this Option Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:

If to the Company: Avadel Pharmaceuticals plc
c/o Avadel US Holdings, Inc.
16640 Chesterfield Grove Road, Suite 200
Chesterfield, MO 63005
Attention: Phillandas T. Thompson

If to the Participant:           At the address on file with the Company.
Either party hereto may change such party's address for notices by notice duly
given pursuant hereto.
20.  Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all the parties hereto.
21.  Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Option Agreement. The Participant has read and understands the
terms and provision thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Option Agreement.
22.  No Compensation for Loss of Rights. The Participant hereby acknowledges
that under no circumstances will s/he, on ceasing to be an employee or director
of the Company and its Subsidiaries, be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under the Plan that
s/he might otherwise have enjoyed whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise howsoever.  By participating in the
Plan, a Participant waives all rights to compensation for any loss in relation
to the Plan, including: any loss of office or employment; any loss or reduction
of any rights or expectations under the Plan in any circumstances or for any
reason (including lawful or unlawful termination of the Participant's
employment); any exercise of a discretion or a decision taken in relation to an
Option or to the Plan, or any failure to exercise a discretion or take a
decision; or the operation, suspension, termination or amendment of the Plan.
23.  Severability. All the terms and provisions of this Option Agreement are
distinct and severable, and if any term or provision is held unenforceable,
illegal or void in whole or in part by any court, regulatory authority or other
competent authority it shall to that extent be deemed not to form part of this
Option Agreement, and the enforceability, legality and validity of the remainder
of this Option Agreement will not be affected; if any invalid, unenforceable or
illegal provision would be valid, enforceable or legal if some part of it were
deleted, the provision shall apply with whatever modification is necessary to
make it valid, enforceable and legal.
 
7

--------------------------------------------------------------------------------

24.  Data Protection. The Participant hereby acknowledges and consents to the
Company and any Subsidiary, retaining, sharing and exchanging his/her
information held in order to administer and operate the Plan (including personal
details, data relating to participation, salary, taxation and employment and
sensitive personal data, e.g., data relating to physical or mental health,
criminal conviction or the alleged commission of offences) (the "Information")
and providing the Company's and/or the Subsidiary's agents and/or third parties
with the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
future purchasers of the Company or any business in which the Participant works
and/or to a country outside the country in which the Participant (including
outside the European Economic Area) provides services including to a country
which may not have the same level of data protection laws as his/her home
country. The Participant acknowledges that s/he has the right to request a list
of the names and addresses of any potential recipients of the Information and to
review and correct the Information by contacting his/her local human resources
representative. The Participant acknowledges that the collection, processing and
transfer of the Information is important to Plan administration and that failure
to consent to same may prohibit participation in the Plan.
25.  No Special Employment Rights. No provision in this Option Agreement will be
deemed to grant to the Participant any right with respect to the Participant's
continued employment with, or other engagement by, the Company or any of its
Affiliates or interfere in any way with the ability of the Company or any of its
Affiliates at any time to terminate the Participant's employment or other
engagement or to increase or decrease the Participant's compensation from the
rate in existence at the Date of Grant.  The grant of an Option is voluntary and
occasional and does not create any contractual or other right to receive future
Option grant or to be granted an Option on any particular terms, including the
number of shares to which the Option relates, or benefits in lieu of an Option,
even if Options have been granted in the past.  Nothing in this Option Agreement
or its operation forms part of the terms of employment of a Participant and the
rights and obligations arising from a Participant's employment with the Company
or any of its Affiliates are separate from, and are not affected by, his
participation in the Plan.  The grant of an Option shall in no way affect the
Company's right to adjust, reclassify, reorganise or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.
26.  Section 409A.  It is intended that the Options be exempt from the
requirements applicable to nonqualified deferred compensation subject to Section
409A of the Internal Revenue Code of 1986, as amended (the "Code").  For
purposes of this Option Agreement, any action taken with respect to the Options
shall be undertaken in a manner that will not negatively affect the status of
the Options as exempt from treatment as deferred compensation subject to Section
409A of the Code unless such action otherwise complies with Section 409A of the
Code to the extent necessary to avoid noncompliance.  Notwithstanding the
foregoing, neither the Company, any Affiliate nor their employees, officers,
directors or agents will have any liability to the Participant or any transferee
if the Options otherwise fail to be exempt from, or comply with, Section 409A of
the Code.
 
8

--------------------------------------------------------------------------------

27.  Additional Matters. This Option Agreement is intended to comply with the
applicable laws of any country or jurisdiction where Options are granted under
the Plan, and all provisions hereof shall be construed in a manner to so comply.
The following provisions apply to Participants providing services in the country
noted:
 Ireland:
 
Section 4(c) above shall be deleted in its entirety and replaced with the
following language:
 
Termination of Service on Account of Disability. If the Participant's
Termination of Affiliation occurs due to the Participant's Disability, the
Participant's unvested Options as of the date of such Termination of Affiliation
shall continue to vest in accordance with the original vesting schedule set
forth above. The Options to the extent vested shall remain exercisable until the
earlier of the Expiration Date or  one (1) year from and including the later of
(i) the date such entire Option becomes exercisable in accordance with the
vesting schedule and (ii) the date of Termination of Affiliation (and shall
thereafter terminate).
 
Section 13 above shall be amended to delete the words "transferees, assignees"
therefrom.
 
Section 14 above shall be deleted in its entirety and replaced with the
following language:
 
No Assignment or Transfer. Notwithstanding anything to the contrary in this
Option Agreement, neither this Option Agreement nor any rights granted herein
shall be assignable by the Participant. Neither this Option Agreement nor any
rights granted herein shall be transferable by the Participant in any
circumstances, except on the death of the Participant.




 [Remainder of page left intentionally blank]
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date set forth above.

 
 
AVADEL PHARMACEUTICALS PLC
 
 
By:_________________________________
Name:
Title:
 
 
 
PARTICIPANT
 
 
Signature: ___________________________
 
Print Name: _________________________
 
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Stock Option Agreement]


